
	
		I
		111th CONGRESS
		1st Session
		H. R. 3748
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Ms. Berkley (for
			 herself and Ms. Titus) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committees on Agriculture and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish loan guarantee programs to develop biochar
		  technology using excess plant biomass, to establish biochar demonstration
		  projects on public land, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Efficiency via Carbon Harvesting
			 and Restoration (WECHAR) Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)numerous expert
			 reports have brought attention to the negative impacts caused by invasive weed
			 species, including the consumption of water in areas with diminishing
			 supplies;
				(2)salt cedar, or
			 Tamarix species, a noxious and invasive plant commonly found on public land can
			 consume 200 gallons of water per plant each day;
				(3)salt cedar now
			 covers as much as 1,000,000 acres of floodplains, riparian acres, wetland, and
			 lake margins in the Western United States;
				(4)minimizing the
			 impact of and eradicating invasive species that wrest water from delicate
			 watersheds is in the best interest of the United States;
				(5)as
			 drought conditions worsen and legal requirements relating to water supply
			 accelerate water shortages, innovative approaches are needed to address the
			 increasing demand for water;
				(6)pine bark beetle
			 has killed thousands of acres of standing forests in the Western United States,
			 creating a hazardous buildup of dead tree biomass that is a serious fire threat
			 to those and surrounding areas;
				(7)biochar technology
			 would result in a more cost-effective, environmentally beneficial, and
			 successful approach to combating invasive weeds and removing excess biomass and
			 plant waste from public land;
				(8)invasive weeds and
			 excess biomass on public land can serve as feedstock for biochar and
			 alternative fuel production;
				(9)it is in the best
			 interest of the United States to conduct a comprehensive and thorough research,
			 development, and demonstration program on biochar and related bioenergy so as
			 to better understand how to use excess biomass available on public land;
			 and
				(10)biochar production
			 and use systems have been shown to have many ancillary beneficial environmental
			 impacts.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to restore the
			 natural hydrology of Western landscapes by removing water-intensive invasive
			 plant species;
				(2)to reduce
			 dangerous forest and rangeland fuel loads;
				(3)to develop
			 technologies to convert undesirable invasive plant species to useful
			 materials;
				(4)to develop markets
			 for those materials; and
				(5)to provide
			 technologies to land managers to continue those processes into the
			 future.
				3.DefinitionsIn this Act:
			(1)BiocharThe
			 term biochar means charcoal or black carbon derived from organic
			 matter through pyrolysis.
			(2)BioenergyThe
			 term bioenergy means hydrocarbons derived from organic matter
			 through pyrolysis, including bio-oil, syngas, or thermal energy.
			(3)Excess
			 biomass
				(A)In
			 generalThe term excess biomass means any plant
			 matter targeted for removal from public land to promote ecosystem
			 health.
				(B)InclusionsThe
			 term excess biomass includes—
					(i)trees
			 or tree waste on public land;
					(ii)wood and wood
			 wastes and residues; and
					(iii)weedy plants and
			 grasses (including aquatic, noxious, or invasive plants).
					(4)FeedstockThe
			 term feedstock means excess biomass in the form of plant matter or
			 materials that serves as the raw material for the production of biochar and
			 bioenergy.
			(5)Invasive plant
			 speciesThe term invasive plant species means a
			 species—
				(A)that is nonnative
			 to a specified ecosystem; and
				(B)the introduction
			 to an ecosystem of which causes, or may cause, harm to—
					(i)the
			 economy;
					(ii)the
			 environment;
					(iii)water resources;
			 or
					(iv)human, animal, or
			 plant health.
					(6)Secretary
			 concernedThe term Secretary concerned means the
			 Secretary of the Interior or the Secretary of Agriculture, as
			 appropriate.
			4.Resource
			 assessment
			(a)In
			 generalThe Director of the United States Geological Survey shall
			 conduct resources assessments that collect and synthesize interagency and State
			 data to quantify—
				(1)invasive plant
			 species and excess biomass in the form of dangerous fuel loads on public land
			 that can be used for feedstock;
				(2)estimated carbon
			 content in that feedstock;
				(3)estimated
			 potential biochar and bioenergy producible from that feedstock; and
				(4)potential water
			 savings resulting from removal of invasive plant species and excess biomass on
			 public land, by watershed.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act and biennially
			 thereafter, the Director of United States Geological Survey shall submit to
			 Congress a report that describes the results of each resource assessment
			 conducted under subsection (a).
			5.Technology
			 research
			(a)Development of
			 mobile biochar production unitsNot later than 1 year after the
			 date of enactment of this Act and in accordance with subsection (c), the
			 Secretary of the Interior shall establish a program to provide guarantees of
			 loans by private institutions—
				(1)to develop and
			 optimize commercially and technologically viable biochar production units
			 that—
					(A)are designed to
			 use woody invasive plant species and excess biomass feedstock such as tamarisk,
			 pinyon pine, and juniper;
					(B)produce net
			 negative carbon emissions relative to natural decomposition;
					(C)are self-contained
			 on a portable platform suitable for deployment to remote locations and on
			 unpaved roads; and
					(D)can capture biochar
			 and bioenergy produced for immediate energy needs or transport to market;
			 and
					(2)to produce, not
			 later than 2 years after the date of securing a guaranteed loan under this
			 section for the purposes described in section 7(a)(2), 4 biochar production
			 units for deployment to remote landscapes, of which—
					(A)2 shall be
			 dedicated primarily to contract work with the Bureau of Land Management;
			 and
					(B)2 shall be
			 dedicated primarily to contract work with the National Park Service.
					(b)Development of
			 fixed biochar production unitsNot later than 1 year after the
			 date of enactment of this Act and in accordance with subsection (c), the
			 Secretary of Agriculture shall establish a program to provide guarantees of
			 loans by private institutions—
				(1)to develop and
			 optimize commercially and technologically viable biochar production units
			 that—
					(A)while not
			 necessarily self contained, can be disassembled, moved, and reassembled to be
			 operational on a new site within 30 days, so as to support fuels reduction
			 work;
					(B)are designed to
			 use excess biomass feedstock, such as trees killed by bark beetle
			 infestations;
					(C)produce net
			 negative carbon emissions relative to natural decomposition; and
					(D)can capture
			 biochar and bioenergy produced for immediate energy needs or transport to
			 market; and
					(2)to
			 produce, not later than 2 years after the date of securing a guaranteed loan
			 under this section for the purposes described in section 7(a)(3), 2 biochar
			 production units for deployment to remote landscapes.
				(c)Guaranteed loan
			 program
				(1)In
			 generalThe Secretary concerned may provide loan guarantees under
			 this section to an applicant if the biochar production units produced by the
			 applicant will be dedicated primarily to contract restoration work with the
			 Bureau of Land Management, National Park Service, or Forest Service,
			 using—
					(A)pinyon pine and
			 juniper feedstock in the Great Basin;
					(B)tamarisk feedstock
			 in the Mojave Desert; or
					(C)excess biomass
			 feedstock, such as trees killed by bark beetle infestations in the
			 Intermountain West.
					(2)CriteriaIn
			 selecting recipients of loan guarantees from among applicants, the Secretary
			 concerned shall give preference to proposals that, as determined by the
			 Secretary concerned—
					(A)meet all
			 applicable Federal and State permitting requirements;
					(B)are most likely to
			 be successful; and
					(C)are located in
			 local markets that have the greatest need for the biochar production units due
			 to—
						(i)identified
			 high-priority landscape restoration needs;
						(ii)availability of
			 sufficient quantities of feedstocks described in subsection (b); or
						(iii)a
			 high level of demand for biochar or other commercial byproducts of the biochar
			 production units.
						(3)MaturityA
			 loan guaranteed under this section shall have a maturity of not more than 20
			 years.
				(4)Terms and
			 conditionsThe loan agreement for a loan guaranteed under this
			 section shall provide that no provision of the loan agreement may be amended or
			 waived without the consent of the Secretary.
				(5)Guarantee
			 feeThe recipient of a loan guarantee under this section shall
			 pay to the Secretary concerned a guarantee fee in an amount determined by the
			 Secretary concerned to be sufficient to cover the administrative costs of the
			 Secretary concerned relating to the loan guarantee.
				(6)Full faith and
			 credit
					(A)In
			 generalThe full faith and credit of the United States is pledged
			 to the payment of all guarantees made by the Secretary concerned under this
			 section.
					(B)EvidenceAny
			 guarantee made by the Secretary concerned under this section shall be
			 conclusive evidence of the eligibility of the loan for the guarantee with
			 respect to principal and interest.
					(C)ValidityThe
			 validity of any guarantee made by the Secretary concerned under this section
			 shall be incontestable in the hands of a holder of the guaranteed loan.
					(7)Annual
			 reportsUntil the date on which each guaranteed loan under this
			 section has been repaid in full, each year the Secretary concerned shall submit
			 to Congress a report on the activities of the Secretary concerned under this
			 section during the preceding year.
				6.Existing
			 technology
			(a)In
			 generalThe Secretary of the Interior and the Secretary of
			 Agriculture shall each establish a program to provide guarantees of loans by
			 private institutions for the construction or acquisition of facilities for the
			 production of biochar.
			(b)RequirementThe
			 Secretary concerned may provide a loan guarantee under this section to an
			 applicant if facilities constructed or acquired by the applicant will be
			 dedicated primarily to contract restoration work with the Bureau of Land
			 Management, National Park Service, or Forest Service, using—
				(1)pinyon pine and
			 juniper feedstock in the Great Basin;
				(2)tamarisk feedstock
			 in the Mojave Desert; or
				(3)excess biomass
			 feedstock, such as trees killed by bark beetle infestations in the
			 Intermountain West.
				(c)CriteriaIn
			 selecting recipients of loan guarantees from among applicants, the Secretary
			 concerned shall give preference to proposals that, as determined by the
			 Secretary concerned—
				(1)meet all
			 applicable Federal and State permitting requirements;
				(2)are most likely to
			 be successful; and
				(3)are located in
			 local markets that have the greatest need for the facility due to—
					(A)identified
			 high-priority landscape restoration needs;
					(B)availability of
			 sufficient quantities of feedstocks described in subsection (b); or
					(C)a high level of
			 demand for biochar or other commercial byproducts of the facility.
					(d)MaturityA
			 loan guaranteed under this section shall have a maturity of not more than 20
			 years.
			(e)Terms and
			 conditionsThe loan agreement for a loan guaranteed under this
			 section shall provide that no provision of the loan agreement may be amended or
			 waived without the consent of the Secretary concerned.
			(f)Guarantee
			 feeThe recipient of a loan guarantee under this section shall
			 pay the Secretary concerned a guarantee fee in an amount determined by the
			 Secretary concerned to be sufficient to cover the administrative costs of the
			 Secretary concerned relating to the loan guarantee.
			(g)Full faith and
			 credit
				(1)In
			 generalThe full faith and credit of the United States is pledged
			 to the payment of all guarantees made by the Secretary concerned under this
			 section.
				(2)EvidenceAny
			 guarantee made by the Secretary concerned under this section shall be
			 conclusive evidence of the eligibility of the loan for the guarantee with
			 respect to principal and interest.
				(3)ValidityThe
			 validity of any guarantee made by the Secretary concerned under this section
			 shall be incontestable in the hands of a holder of the guaranteed loan.
				(h)Annual
			 reportsUntil the date on which each guaranteed loan under this
			 section has been repaid in full, each year the Secretary concerned shall submit
			 to Congress a report on the activities of the Secretary concerned under this
			 section during the preceding year.
			7.Deployment
			(a)New
			 technology
				(1)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary of the Interior
			 and the Secretary of Agriculture shall initiate 3-year programs to employ the
			 biochar production units provided under section 5 in pilot applications in
			 various climates and ecosystems of the United States.
				(2)Mobile
			 unitsIn the case of biochar production units developed or
			 optimized under section 5(a)—
					(A)the Director of
			 the National Park Service shall carry out initial programs using invasive
			 tamarisk in the Mojave Desert as feedstock; and
					(B)the Director of
			 the Bureau of Land Management shall carry out initial programs using excess
			 pinyon pine and juniper biomass in the Great Basin as feedstock.
					(3)Fixed
			 unitsIn the case of biochar production units developed or
			 optimized under section 5(b), the Chief of the Forest Service shall carry out
			 the initial program using bark beetle-killed trees in the Intermountain
			 West.
				(b)Existing
			 technology
				(1)In
			 generalNot later than 180 days after enactment of this Act, the
			 Secretary of the Interior and the Secretary of Agriculture shall prepare plans
			 for carrying out 3-year landscape restoration programs in various climates and
			 ecosystems of the United States to employ facilities constructed or acquired
			 under section 6.
				(2)RequirementsIn
			 carrying out the landscape restoration programs described in paragraph (1), the
			 Secretary of the Interior and the Secretary of Agriculture shall carry out
			 programs using invasive tamarisk in the Mojave Desert, excess pinyon pine and
			 juniper biomass in the Great Basin, and bark beetle-killed trees in the
			 Intermountain West.
				8.Application and
			 market research
			(a)AttributesNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Agriculture shall provide competitive
			 grants to conduct research and analysis that identifies—
				(1)attributes and
			 composition profiles of biochar produced from different feedstocks for use as
			 soil amendments; and
				(2)attributes and
			 composition profiles of bioenergy produced from different feedstocks for use as
			 fuel for transportation, heating, or other uses identified in subsection
			 (b)(1).
				(b)Market
			 developmentNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Agriculture, acting through the Director of the
			 National Institute of Food and Agriculture, the Administrator of the
			 Agricultural Research Service, and the Administrator of the Agricultural
			 Marketing Service shall provide competitive grants to conduct research and
			 analysis that—
				(1)identifies
			 potential uses and markets for biochar and bioenergy; and
				(2)in the case of
			 economic and life-cycle issues, analyzes—
					(A)the full
			 production costs versus the economic benefits of biochar production
			 systems;
					(B)the impact of the
			 production and use of biochar, including the performance of biochar in carbon
			 sequestration programs; and
					(C)the availability
			 of feedstocks and the efficiency of using those feedstock for biochar
			 production as compared to other biofuel-production systems.
					(c)Environmental
			 reviewNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Agriculture shall provide competitive grants to conduct
			 research and analysis relating to—
				(1)the environmental
			 benefits of biochar production and use, including—
					(A)the water savings
			 resulting from reducing populations of invasive or noxious plant
			 species;
					(B)the potential of
			 biochar production systems—
						(i)to
			 reduce fertilizer use, nutrient leaching, and run-off; and
						(ii)to
			 reduce water pollution from feedlot runoff by capturing ammonia; and
						(C)the reduction in
			 greenhouse gas emissions resulting from the production and use of related
			 bioenergy; and
					(2)the potential
			 environmental impacts of biochar and bioenergy use, including—
					(A)the potential
			 toxicity and other adverse ecosystem effects resulting from biochar production
			 or use of different biochars, as identified under subsection (a)(1);
					(B)the
			 characterization of combustion products of bioenergy, as identified under
			 subsection (a)(2), and the effects of those combustion products on air and
			 water quality; and
					(C)impacts on human
			 health and safety.
					(d)Development of
			 biochar in landscape restorationNot later than 1 year after the
			 date of enactment of this Act, the Secretary of Agriculture, acting through the
			 Director of the National Institute of Food and Agriculture and the
			 Administrator of the Agricultural Research Service, shall provide competitive
			 grants to research and analyze—
				(1)the potential uses
			 of biochar in landscape restoration in different ecosystems and soil
			 types;
				(2)the relative
			 benefits and potential adverse effects of use of different biochars, as
			 identified under subsection (a)(1) in different western ecosystems and soil
			 types; and
				(3)the safety and
			 efficacy of different methods of application.
				9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out sections 4 through 8, including for
			 the cost of grants and loan guarantees under those sections, such sums as are
			 necessary for each of fiscal years 2010 through 2016.
		
